Citation Nr: 9922285	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disorder manifested 
by vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1981 
and from March 1982 to July 1989.  The record also shows 
unverified service in the Army reserves subsequent thereto.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a September 1990 rating determination by the Roanoke, 
Virginia, Regional Office (RO).  This case was previously 
before the Board in April 1997 and was remanded for 
additional development and adjudication.


REMAND

The Board notes that the veteran's representative has 
contended that a remand is necessary as the development 
requested in a prior remand of the Board has not been 
completed.  The Board is in agreement with the appellant's 
representative.

Following a review of the veteran's claims file, the Board 
finds that development requested in its April 1997 remand has 
not been performed.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
that the Board had erred when it considered a claim when the 
RO had not conformed to the dictates of the earlier Board 
remand. 

In its April 1997 remand, the Board noted, in pertinent part, 
its consideration of available service medical records which 
show the veteran was referred to an ear, nose and throat 
clinic for complaints of vertigo and later underwent 
exploratory tympanotomy and tympanomastoidectomy.  (The Board 
notes that service connection for the exploratory tympanotomy 
and tympanomastoidectomy was granted by the September 1990 
rating decision.)  Following the surgery the veteran 
complained of increased episodes of dizziness.  On VA 
examination in November 1989 the veteran continued to 
complain of problems with equilibrium and dizziness.  In 
December 1991 the veteran was noted to have positional 
vertigo.  

The Board remanded the veteran's claim regarding her vertigo 
to determine the precise nature of any vertigo disorder and 
its relationship to service.  In relevant part, the Board 
asked the RO to schedule the veteran for a VA otolaryngologic 
examination.  Specifically, the VA examiner conducting this 
evaluation was to determine whether the veteran had a 
disorder manifested by vertigo and if so, its probable 
etiology, as well as explain the rationale for all opinions.

Pursuant to the Board's request, the veteran was accorded a 
VA examination in January 1999.  The examiner noted the 
veteran's medical history and complaints of disequilibrium.  
The pertinent diagnoses were status post tympanomastoidectomy 
for cholesteatoma with mild to severe left ear hearing loss 
and disequilibrium.  The examiner did not comment further 
after the testing.  Significantly, the examiner failed to 
provide specific discussion regarding whether or not there 
was any possible relationship between the veteran's current 
complaints of disequilibrium and complaints and treatment in 
service, as requested by the Board in the April 1997 remand.  
Hence the January 1999 VA examination report clearly was not 
responsive to the remand order.

The Board also notes that in its prior April 1997 remand, the 
RO was also instructed to verify the veteran's periods of 
active duty for training and inactive duty for training and 
perform a search for any service medical records from such 
periods.  The Board notes that the RO did subsequently 
attempt to obtain any such records.  In response to an RO 
request for information, the record includes an August 1998 
Report of Contact which indicates that the U. S. Army 
Reserves had deactivated the veteran's reserve unit and all 
records had been sent to the National Personnel Records 
Center.  A subsequent response received from the National 
Personnel Records Center indicates that there were no service 
medical records available for the veteran's reserve period of 
service.  It was indicated by the National Personnel Records 
Center that the veteran's file had been flagged and if 
further service medical records were located they would be 
forwarded to the RO.  No such records were subsequently 
received.  Although the Board's prior remand did request this 
information and it was not obtained, the Board notes that the 
RO has made every reasonable effort to obtain the 
information.  The Board further notes that the veteran has 
made no contentions of any pertinent treatment during a 
period of reserve service.  Accordingly, the Board will not 
repeat its previous requests regarding this development, as 
it appears it is no longer necessary.

However, this matter must be remanded for the other reasons 
discussed hereinabove.  The Board recognizes that the case 
was previously remanded and regrets further delay; however, 
it must be noted that the Court in a number of cases has 
determined that where the record before the Board is 
inadequate, a remand is mandatory rather than permissive.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Sanders v. 
Derwinski, 1 Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Thus, to ensure that VA has met its duty to 
assist the appellant in developing all facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of any 
additional VA or private treatment 
records pertaining to treatment of the 
veteran for vertigo symptoms since 
service.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made part of the claims 
folder.  Copies of complete records 
should be associated with the claims 
file.

2.  The veteran should then be afforded a 
VA otolaryngologic examination to 
determine the nature and etiology of any 
vertigo disorder and the extent, if any, 
to which such pathology now present is 
related to service.  All indicated tests 
and studies should be performed and all 
pertinent symptoms and clinical findings 
should be reported in detail.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner, the 
review of which should be acknowledged in 
the examination report.  The examiner 
must provide a specific opinion as to 
whether the veteran currently has 
vertigo.  Based upon a review of the 
current clinical findings and the 
evidence in the claims file, the examiner 
must also provide an opinion as to the 
medical probability that any current 
vertigo is related to complaints and 
treatment in service.  If it is 
impossible for the examiner to render 
such opinions, the reasons for such 
should be clearly indicated by the 
examiner.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
taken.  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


